DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 31, 33, 35-37, 39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ueda et al (PGPUB 2015/0194668).
Claim 31, 33: Ueda teaches a composite graphite particle (C) for non-aqueous secondary battery negative electrode (anode) which comprise a metallic particle (B) capable of alloying with lithium in the inner parts [Abstract]. The inner metallic particle (B) is exemplified to be made of a silicon nitride material SiNx where the value of X is 0<x<2 or more preferable 0.6-1.4 [0081-0085]. The material is taught not to be limited crystalline state and positively recites a polycrystalline state is preferred in order to improve rate characteristics [0082]. Additionally the Si is taught to be amorphous or nanometer-sized crystals in order to facilitate insertion and release of alkali ions and obtain a high capacity [0087].  
Claim 35: Ueda teaches an anode material to comprise SiNx as taught above, further including a carbon material [0045-0059]. 
Claim 36: Ueda teaches the SiNx material to be a core of a particle whereby a passivation shell is formed on the core [0030-0031, 0043]. 

Claim 39: Ueda teaches the particle to undergo a rounding treatment [0028]. The D50 is taught to be controlled [0058-0061] such that it is interpreted the prior art reads on the breadth of “homogeneous size and spherical shape”. Applicant is reminded of 112(b) whereby any argument pertaining to the specific scope of degree pertaining to the amount of homogeneous or degree of spherical shape will invoke an indefiniteness rejection as the relative degree of the term is not defined in the instant claim; the prior art reads on the full breadth of the claim as presented.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 32, 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueda et al (PGPUB 2015/0194668) and further in view of Kizaki et al (PGPUB 2018/0309160).
Claim 32: Ueda teaches an anode comprising SiNx, but is silent to teach a lithium dopant. Ueda establishes that SiNx and SiOx are art recognized equivalents and therefore the principles applied to SiOx would be obvious to try on SiNx anode materials.
Kizaki teaches a powder for negative electrode of a lithium ion secondary battery comprising silicon [Abstract]. The prior art establishes there are multiple means to dope Li into Silicon [0007]. The prior art establishes it is known in the art to dope Si with Li in order to improve the initial efficiency of x where 0.5<x<1.5 [0033]; although Ueda is relied upon for SiNx Ueda also teaches SiOx as a material whereby art recognized equivalents MPEP 2144.04 is relied upon for rationalization that one having ordinary skill in the art would find it obvious to perform the same optimization on SiNx as is shown for SiOx since Ueda establishes they are usable for the same purpose. Kizaki teaches the molar ratio of lithium to O to be 0.1-0.8, it is to be noted that one having ordinary skill in the art would be motivated to try these ratios on the N of Ueda [0033-0035]. It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the anode of Ueda to include lithium dopant as taught by Kizaki in order to improve initial charging and the capacity of the anode.
Claim 38: Ueda teaches an anode comprising SiNx, but is silent to teach a lithium dopant. Ueda establishes that SiNx and SiOx are art recognized equivalents and therefore the principles applied to SiOx would be obvious to try on SiNx anode materials.
Kizaki teaches a powder for negative electrode of a lithium ion secondary battery comprising silicon [Abstract]. The prior art establishes there are multiple means to dope Li into Silicon [0007]. The prior art establishes it is known in the art to dope Si with Li in order to improve the initial efficiency of the battery by avoiding the formation of lithium silicate [0008]. Kizaki teaches the material worked upon is SiOx where 0.5<x<1.5 [0033]; although Ueda is relied upon for SiNx Ueda also teaches SiOx as a material whereby art recognized equivalents MPEP 2144.04 is relied upon for rationalization that one having ordinary skill in the art would find it obvious to perform the same optimization on SiNx as is shown for SiOx since Ueda establishes they are usable for the same purpose. Kizaki teaches the molar ratio of lithium to O to be 0.1-0.8, it is to be noted that one having ordinary skill in the art would be motivated to try these ratios on the N of Ueda [0033-0035]. 
Kizaki establishes workable ranges for Li-Si-O in an anode by establishing the relationship of Si-0 [0033-0034] and the relationship of Li-Si [0033, 0035]. One having ordinary skill in the art would .

Claims 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueda et al (PGPUB 2015/0194668) and further in view of Cho et al (PGPUB 2018/0083263).
Claim 40: Ueda teaches an anode comprising SiNx, but is silent to teach a dopant therein. Ueda establishes that SiNx and SiOx are art recognized equivalents and therefore the principles applied to SiOx would be obvious to try on SiNx anode materials. 
Cho teaches a silicon based anode active material [Abstract]. The core of silicon material is coated with a carbon based layer [0009]. The particle is provided with phosphorous such that the doped phosphorous penetrate into the silicon and be doped therein [0032]. It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the silicon material of Ueda to include phosphorous as taught by Cho in order to improve initial charge capacity and charge/discharge efficiency due to silicon volume expansion suppression and compensation [0032]. 

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J YANCHUK whose telephone number is (571)270-7343.  The examiner can normally be reached on M-Th 10a-8p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN J YANCHUK/Primary Examiner, Art Unit 1723